DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 5, 7, 15, and 18 are cancelled.
Claims 1-4, 6, 8-14, 16-17, and 19-25 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2020 has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities:
In claim 14, the comma after “every other detectable area of the plurality of detectable areas” should be removed since a semicolon is used after the comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-14, 16-17, and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 14, and 24 are rejected because they recite the claim limitation “passing by the reference element on the friction wheel”.  This limitation is not described in the instant specification or drawings.  As described in the instant specification (Paragraph 0091) and corresponding Fig. 9, “the reference element 924/924b of the position sensor 922 may be positioned proximate the friction wheel 972”. “Additionally or alternatively, reference element 924b may be positioned above friction wheel 972 for detecting the movable element 926”.  As interpreted from the instant specification, the reference element is located around the friction wheel, but never on the friction wheel itself.  Only the movable element(s) (Ref. 926) are on the friction wheel (Specification, Paragraph 0091; See Fig. 9).  Due to this lack of written description, the claims are also rendered indefinite and are subject to rejection under 35 U.S.C. 112(b) as stated below.  

Claims 2-4, 6, 8-13, and 25 are rejected because they inherit deficiencies by nature of their dependency on claim 1.
Claims 16, 17, and 19-23 are rejected because they inherit deficiencies by nature of their dependency on claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 8-14, 16-17, and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 25 are rejected because they recite the claim limitation “passing by the reference element on the friction wheel”, however the specification does not mention how the detectable element/area of the plurality of detectable areas pass by the reference element on the friction wheel, when the reference element is also on the friction wheel.  Therefore, these claims are rendered indefinite due to the lack of written description.  One of ordinary skill in the 
Claims 2-4, 6, 8-13, and 25 are rejected because they inherit deficiencies by nature of their dependency on claim 1.
Claims 16, 17, and 19-23 are rejected because they inherit deficiencies by nature of their dependency on claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 9, 12-13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0343433 to “Elbert”, in view of U.S. Patent Application Publication No. 2013/0274657 to Zirps et al. “Zirps”, and further in view of U.S. Patent Application Publication No. 2007/0135803 to “Belson”.

Regarding claim 1, Elbert discloses an intravascular system (“intravascular ultrasound system”, Abstract, Paragraph 0017; Fig. 1, Ref. 100) comprising:
a catheter (Fig. 1, Ref. 102; Paragraph 0017) including a proximal end (Fig. 1, Ref. 104; Paragraph 0017), 
a distal end (Fig. 1, Ref. 106; Paragraph 0017), 

a cable (“drive cable”, Paragraph 0022) extending from the proximal end of the catheter to the distal end of the catheter and operatively connected to the sensor (Paragraph 0022) at the distal end, the sensor configured to provide an intravascular signal representative of one or more intravascular properties of a patient [Elbert discloses a drive cable that is coupled to the transducer and can both translate and rotate the transducer without the sheath of the catheter moving (Paragraph 0022).  The transducer reads on the sensor per the Specification of the instant application (“Exemplary sensors can include ultrasound transducers, pressure sensors, or the like”, Specification, Paragraph 0012).  Further, since the transducer is at or near the distal end of the catheter (Paragraph 0017), the drive cable coupled to the transducer would be connected at or near the distal end and extend towards the proximal end of the catheter (Fig. 1, Ref. 102) to connect to the linear translation system (Fig. 1, Ref. 122).  The transducer is used to convert the reflected ultrasound pulses into an electrical signal for generating IVUS data (Paragraph 0019), such as a real-time IVUS image (Paragraph 0045), which reads on intravascular properties of a patient (Paragraph 0019).]; and 
an intravascular processing engine (“IVUS engine”, Fig. 2, Ref. 246; Paragraph 0020) in communication with the sensor of the catheter (Paragraph 0020, 0024) and the position sensor and configured to receive the intravascular signal from the sensor of the catheter and the position signal from the position sensor [Elbert discloses an IVUS engine that include a processor/controller, memory/data storage, a user interface, and a display (among other possible components) (Paragraph 0020).  The IVUS engine can be in communication with a translation mechanism configured to translate the catheter, a portion of the catheter, or the transducer at the distal end of the catheter (Paragraph 0020) to acquire sequential scans to form an aggregate longitudinal image (Paragraph 0022).  Additionally, Elbert discloses a linear translation system (“LTS”, Fig. 1, Ref. 122; Paragraph 0018) that is in communication with the 
However, Elbert does not disclose at least one friction wheel operatively engaging the cable of the catheter such that distal and proximal motion of the cable causes rotation of the at least one friction wheel; and
a position sensor including a reference element and a plurality of detectable elements, the position sensor configured to generate a position signal based on the reference element detecting a first detectable element of the plurality of detectable elements, the plurality of detectable elements configured to move relative to the reference element in response to rotation of the at least one friction wheel.
Zirps teaches a drive mechanism for a catheter system wherein at least one friction wheel operatively engages the cable of the catheter such that distal and proximal motion of the cable causes rotation of the at least one friction wheel.  As seen in Fig. 9, Zirps teaches wheels (assemblies, Fig. 7, Ref. 400, 402, 404, 406, 452, 454, with engagement surfaces, Ref. 426, 428, 448, 450, 472, 474) that can be textured to increase friction (Paragraph 0079), that engage a guide cable (Ref. 301) or working catheter (Ref. 303).  
Zirps further teaches a position sensor including a reference element and a plurality of detectable elements (Paragraph 0095), the position sensor configured to generate a position signal based on the reference element detecting a first detectable element of the plurality of detectable elements (Paragraph 0095), the plurality of detectable elements configured to move 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Elbert's invention wherein the apparatus includes at least one friction wheel operatively engaging the cable of the catheter such that distal and proximal motion of the cable causes rotation of the at least one friction wheel and a position sensor including a reference element and a movable element, the position sensor configured to generate a position signal based on the reference element detecting a first detectable element of the plurality of detectable elements, and the movable element configured to move relative to the reference element in response to rotation of the at least one friction wheel, as taught by Zirps, in order to detect the rotation of the rollers, which would translate to an axial motion of the guide wire or catheter and aid in the determining the position of the guide wire or catheter (Zirps, Paragraph 0095).
However, the combination of Elbert and Zirps do not disclose wherein each of the plurality of detectable elements have a distinguishable combination of magnetic strength and magnetic direction from every other detectable element of the plurality of detectable elements, and directly detecting the distinguishable combination of magnetic strength and magnetic 
Belson teaches in a similar field of endeavor, of measuring insertion depth of an endoscope using magnetic sensing (Paragraph 0546) and can be applied to catheters (Paragraph 0289).  Belson teaches a rotatable datum wheel (Figs. 126A and B, Ref. 382) that has a number of magnets 398 incorporated around the circumference of wheel 382 (Paragraph 0559).  Each magnet may be arranged in alternating pole configurations (Paragraph 0559).  As seen in Fig. 126A, a plurality of magnets (Ref. 398) that read as detectable elements are on the datum wheel (Ref. 382), where the magnets have alternating magnetic direction (alternates between the north pole of the magnet and the south pole of the magnet being at the circumferential surface of the datum wheel).  A magnet with a north pole at the circumference of the wheel would read on a first detectable element, and a magnet with a south pole at the circumference of the wheel would read on a second detectable element, wherein the first and second detectable elements have different magnetic direction.
Additionally, Belson also teaches in a separate embodiment (Paragraph 0552) that incorporates a plurality of magnets, wherein each magnet may have a unique magnetic signature, e.g. measureable variations in magnetic field strength (which reads on different magnetic strength) (Paragraph 0552).  
Belson further teaches utilizing a hall sensor (Paragraph 0558) where the hall sensor is able to sense a more pronounced measurement of the magnetic flux of the detectable magnets (Paragraph 0551).  Belson teaches, as datum or magnet passes by a hall sensor, the sensor may experience a voltage difference (Paragraph 0537), where the hall sensor would read on a reference element, the datum magnets would read on the plurality of detectable elements. 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Elbert and Zirps, wherein for the circular array of magnets of Zirps, each of the plurality of detectable elements have a distinguishable combination of magnetic strength and magnetic direction from every other detectable element of the plurality of detectable elements, as taught by the embodiments of Belson, in order to sense the rotation of the datum wheel that translates to a linear movement (Belson, Paragraphs 0559-0560) and provide a unique magnetic signature for each of the magnetic domains, so that each magnet may be mapped to its location (Belson, Paragraph 0552), which in this case would be each location on the datum wheel.  Further, the use of discrete magnets (which is broadly interpreted as individually distinct) the interaction between the magnets produces an enhanced flux interaction such that Hall sensor is able to sense a more pronounced measurement (Belson, Paragraph 0551).  Additionally, the use of magnets with varying magnetic strength and magnetic direction is merely a simple substitution of one known element for another to obtain predictable results (MPEP 2143).
Therefore the system as described by Elbert, Zirps, and Belson would teach directly detecting the distinguishable combination of magnetic strength and magnetic direction of a first detectable element of the plurality of detectable elements passing by the reference element (based on the interpretation taken in the 35 U.S.C. 112 rejections above) and based on previously directly detecting the distinguishable combination of magnetic strength and magnetic direction of a second detectable element of the plurality of detectable elements, since as 

Regarding claim 2, the modifications of Elbert, Zirps, and Belson disclose all the features of claim 1 above.
Zirps further teaches wherein the at least one friction wheel comprises a first friction wheel and a second friction wheel positioned generally opposite one another such that the cable of the catheter extends between the first and second friction wheels.  Zirps teaches the drive mechanism include a tire of a drive wheel and a tire of an idler wheel which interact with each other, each of which has an engagement surface which interacts with a catheter device to cause it to move along its axis and which is free of any gripping features which run perpendicular to the axis of the catheter device (Paragraph 0004).  Zirps further discloses the engagement surface can be textured to increase friction between the wheels and a guide wire (Paragraph 0079), and therefore the wheels would read on friction wheels.  As can be seen in Fig. 9, the two wheels are opposite from one another, with the cable extending between the two wheels.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Elbert's invention the at least one 

Regarding claims 3 and 6, the modifications of Elbert, Zirps, and Belson disclose all the features of claim 2 above.
Zirps further teaches wherein the first friction wheel (Fig. 7 and 8, Ref. 406) comprises the plurality of detectable elements (“circular array of magnets”, Paragraph 0095; Fig. 8, Ref. 504) of the position sensor such that the plurality of detectable  elements move relative to the reference element based on rotation of the first friction wheel.  
Zirps teaches an encoder assembly (Fig. 7, Ref. 406) that includes magnetic coupling that engages a magnetic encoder located within motor drive base. The magnetic encoder is configured to measure an aspect (e.g., speed, position, acceleration, etc.) of axial movement of the guide wire. As the roller (Fig. 7, Ref. 442) rotates, shaft (Fig. 7, Ref. 438) rotates causing magnetic coupling (Fig. 7, Ref 440) to rotate, wherein the magnetic coupling is located on the drive wheel that reads on the first friction wheel. The rotation of magnetic coupling causes rotation of the magnetic encoder within motor drive base. Because rotation of the roller is related to the axial movement of the guide wire, the magnetic encoder within motor drive base is able to provide a measurement of the amount of axial movement experienced by guide wire during a procedure (Paragraph 0082, 0088).
Further, Zirps teaches wherein the first friction wheel comprises one or more detectable elements, wherein the plurality of detectable elements comprise magnetically detectable elements.  Zirps teaches the magnetic coupling that is located on the drive wheel includes a circular array of magnets (reads on plurality of detectable elements) (Paragraph 0095).  The 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Elbert, Zirps, and Belson, wherein the first friction wheel comprises the plurality of detectable elements of the position sensor such that the plurality of detectable elements move relative to the reference element based on rotation of the first friction wheel, and wherein the plurality of detectable elements comprise magnetically detectable elements, as taught by Zirps, in order to be able to calculate the axial motion of the guide wire working catheter based on the measured rotation of the first friction wheel (drive wheel) using magnetic encoders (Zirps, Paragraph 0095).

Regarding claim 4, the modifications of Elbert, Zirps, and Belson disclose all the features of claim 3 above.
Zirps further teaches wherein the second friction wheel is spring-biased against the catheter cable.  Zirps teaches a spring (Fig. 7, Ref. 436) is biased to exert a force onto wheel housing, Ref. 432, causing roller (Fig. 7, Ref. 430) to engage the guide wire against the roller, Ref. 442 (Paragraph 0078).  The roller (Ref. 430) is part of assembly, Ref. 404 (“second roller assembly”, Paragraph 0076), that reads on the second friction wheel.  Further the guide wire includes a guide catheter (Paragraph 0121) and therefore, the engagement of the guide wire against the roller would read on the second friction wheel is spring-biased against the catheter cable.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Elbert's invention wherein the 

Regarding claim 8, the modifications of Elbert, Zirps, and Belson disclose all the features of claim 1 above.
	Elbert further discloses wherein the catheter comprises an intravascular ultrasound (IVUS) catheter (“IVUS system with catheter”, Paragraph 0017), the sensor of the catheter comprises an IVUS transducer (“transducer”, Fig. 1, Ref. 108), and the cable comprises a drive cable (“drive cable”, Paragraph 0022).

Regarding claim 9, the modifications of Elbert, Zirps, and Belson disclose all the features of claim 8 above.
	Elbert further discloses wherein the processing engine is configured to receive image information from the IVUS transducer and position information from the position sensor to generate a longitudinal IVUS image.  Elbert discloses an IVUS engine that include a processor/controller, memory/data storage, a user interface, and a display (among other possible components) (Paragraph 0020).  The IVUS engine can be in communication with a translation mechanism configured to translate the catheter, a portion of the catheter, or the transducer at the distal end of the catheter (Paragraph 0020) to acquire sequential scans to from an aggregate longitudinal image (Paragraph 0022).  Additionally, Elbert discloses a linear translation system (“LTS”, Fig. 1, Ref. 122; Paragraph 0018) that is in communication with the IVUS engine (Paragraph 0021) that is configured to translate the catheter a controlled distance within the patient.  Although Elbert does not explicitly state a sensor is sends position 

Regarding claim 12, the modifications of Elbert and Zirps disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Elbert discloses a processing engine.
However, Elbert does not disclose receiving a signal form the position sensor indicative of the direction of rotation of at least one of the at least one friction wheel.
Zirps further teaches receiving a signal from the position sensor indicative of the direction of rotation of at least one of the at least one friction wheel (Paragraph 0095).  Zirps teaches the magnetic encoders of the motor drive base are coupled to appropriate electronics to detect and measure rotation of the rollers (friction wheels) and to calculate axial motion of the guide wire based on the measured rotations (Paragraph 0095), wherein the magnetic encoders read on the position sensor, and the appropriate electronics read on the processing engine.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Elbert, Zirps, and Belson, wherein the processing engine receives a signal from the position sensor indicative of the direction of rotation of at least one of the at least one friction wheel, as further taught by Zirps, in order to calculate the axial motion of the guide wire based on the measured rotations of the friction wheels/rollers (Zirps, Paragraph 0095).

Regarding claim 13, the modifications of Elbert, Zirps, and Belson disclose all the features of claim 1 above.


Regarding claim 25, the modifications of Elbert, Zirps, and Belson disclose all the features of claim 1 above. 
Zirps discloses wherein the position sensor is configured to generate the position signal by being configured to determine a linear distance and a direction travelled for the catheter and generate the position signal to indicate the linear distance and the direction travelled for the catheter (Paragraph 0095).  Zirps teaches the magnetic encoders of motor drive base 302 are coupled to appropriate electronics to detect and measure rotation of rollers 442 and 466 and to calculate axial motion of guide wire 301 and working catheter 303 based on the measured rotations (Paragraph 0095).  The calculated axial motion of guide wire 301 reads on determining the linear distance and direction travelled by the catheter.
However, the combination of Elbert and Zirps do not teach where the linear distance and direction is based on identifying an order in which the reference element detects the first detectable element and the second detectable element.  
As disclosed in the claim 1 rejection above, the embodiments of Belson teaches a rotatable datum wheel (Figs. 126A and B, Ref. 382) that has a number of magnets 398 
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system described by Elbert, Zirps, and Belson wherein in determining a linear distance and direction of travel as taught by Zirps, the linear distance and direction is based on identifying an order in which the reference element detects the first detectable element and the second detectable element as further taught by Belson, in order to correspond the movement of the datum wheel (magnetic encoder) to the linear movement of a medical device (Belson, Paragraph 0559).  This correspondence can aid in determining the direction of the linear movement, since in mapping the magnet elements on the datum so that each location of the magnet can be known, one would be able to determine the sequence of elements being detected, and whether that sequence is based on the medical device moving forward or backwards.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elbert, in view of Zirps, further in view of Belson, and further in view of U.S. Patent Application Publication No. 2016/0081657 to “Rice”.

Regarding claim 10, the modifications of Elbert, Zirps, and Belson disclose all the features of claim 1 above.
However, the modifications of Elbert, Zirps, and Belson do not explicitly disclose a monorail pressure sensor (MPS) catheter having a proximal portion, the sensor comprises a pressure sensor, and the cable comprises the proximal portion of a sensor delivery device.
Rice teaches wherein the catheter comprises a monorail pressure sensor (MPS) catheter having a proximal portion, the sensor comprises a pressure sensor, and the cable comprises the proximal portion of a sensor delivery device.  Rice teaches an IVUS device that includes a catheter (Abstract), wherein the intravascular device is a monorail pressure sensing (MPS) catheter (Fig. 6, Paragraph 0052).  As can be seen in Fig. 6 of Rice, the MPS catheter includes sensing element(s) (Ref. 606) which Rice discloses as being similar to sensing elements (Ref. 128) from a previous embodiment, which are pressure transducers (Paragraph 0038), which read on pressure sensor.  Additionally, as can be seen in Fig. 6, the cable comprises the proximal portion of the apparatus.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Elbert, Zirps, and Belson, wherein the catheter comprises a monorail pressure sensor (MPS) catheter having a proximal portion, the sensor comprises a pressure sensor, and the cable comprises the proximal portion of a sensor delivery device, as taught by Rice, since using a monorail catheter design to incorporate a sensor reduces the profile of the catheter (low-profile design) (Rice, Paragraph 0028, 0035).

Regarding claim 11, the modifications of Elbert, Zirps, Belson, and Rice disclose all the features of claim 10 above.  
Elbert further discloses wherein the processing engine is configured to receive position information from the position sensor to generate a longitudinal IVUS image.  Elbert discloses an IVUS engine that include a processor/controller, memory/data storage, a user interface, and a display (among other possible components) (Paragraph 0020).  Elbert discloses a linear translation system (“LTS”, Fig. 1, Ref. 122; Paragraph 0018) that is in communication with the IVUS engine (Paragraph 0021) that is configured to translate the catheter a controlled distance within the patient.  Although Elbert does not explicitly state a sensor sends position information to the IVUS engine, it is inferred that positional information is sent to the IVUS engine via the LTS, since the LTS is configured to translate the catheter a controlled distance with a patient, and a sensor and positional information is needed to determine “the controlled distance”.  
However, the modifications of Elbert, Zirps, and Belson do not disclose wherein the processing engine is configured to receive pressure information from the pressure sensor at a plurality of locations within a patient.
Rice teaches a control circuit (Paragraph 0011) that receives signal from the pressure sensor, wherein there could be a plurality of pressure sensors (Paragraph 0015).  The pressure sensors could be arranged where one sensor is at the distal portion of the catheter body, and the other is at a proximal portion of the catheter body, measuring the pressure of the blood flow at both locations to compute a fractional flow reserve (Paragraph 0015). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Elbert, Zirps, and Belson to include multiple pressure sensors to receive pressure information from a plurality of locations within a patient, as taught by Rice, in order to be able to obtain pressure values of the blood flow at different locations to calculate a fractional flow reserve value of a patient (Rice, Paragraph 0015).

Claims 14, 16, 17, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zirps, in view of Belson.

Regarding claim 14, Zirps discloses a position sensing system (“positional sensors that indicate the position of the component within the body”, Paragraph 0037) for an intravascular catheter (IVUS catheter, Paragraph 0037) comprising:
at least one friction wheel (assemblies, Fig. 7, Ref. 400, 402, 404, 406, 452, 454) having a first surface (surface facing the top deck, Ref. 354, as seen in Fig. 7 and 8), a second surface generally opposite the first surface (surface facing the base plate, Ref. 318, as seen in Fig. 7 for the rollers), and a circumferential edge extending between the first and second surfaces (Ref. 426, 428, 448, 450, 472, 474) [The top and bottom surface read on first and second surfaces opposite from each other, and the engagement surface reads on the circumferential edge.  Zirps teaches the engagement surface can be textured to increase friction, Paragraph 0079];
a spring mechanism (Fig. 7, Ref. 424, 436, 470) biased to press at least one of the at least one friction wheel against a cable of the intravascular catheter (Paragraphs 0075, 0078, 0087) [As seen in Fig. 7, Zirps discloses 6 friction wheels, divided into 3 sets, where each set of wheels oppose each other.  One half of each set of friction wheels includes a spring (Fig. 7, Ref. 424, 436, 470) that pushes the engagement surface of the respective assembly that’s attached to the spring onto a guide cable or catheter (Paragraphs 0075, 0078, 0087)];
a plurality of detectable areas (“circular array of magnets”, Paragraph 0095; Fig. 8, Ref. 504) disposed on at least a first friction wheel (Fig. 7 and 8, Ref. 406) of the at least one friction wheel [A circular array of magnets, Ref. 504, is disposed on an assembly, Ref. 406, that includes magnetic encoder, Ref. 440, and engagement surface, Ref. 450, See Fig. 7 and 8); and

[Zirps teaches magnetic encoders of the motor drive base that are coupled to magnetic couplings of the friction wheels that includes a circular array of magnets (Paragraph 0095).  The magnetic encoders of the motor drive base are coupled to appropriate electronics to detect and measure rotation of the rollers (wheels) by engaging with the circular array of magnets on the rollers (“The magnetic encoders of motor drive base 302 are coupled to appropriate electronics to detect and measure rotation of rollers 442 and 466 and to calculate axial motion of guide wire 301 and working catheter 303 based on the measured rotations”, Paragraph 0095).  This reads on a detector that is proximate to at the first friction wheel to detect the relative movement of the detectable area, since the rollers are part of the assemblies that each read on a friction wheel.]  
However, Zirps does not disclose wherein each of the plurality of detectable areas have a distinguishable combination of magnetic strength and magnetic direction from every other detectable area of the plurality of detectable areas; and 
directly detecting the distinguishable combination of magnetic strength and magnetic direction of a first detectable area of the plurality of detectable areas passing by the reference element on the friction wheel and based on previously directly detecting the distinguishable combination of magnetic strength and magnetic direction of a second detectable area of the plurality of detectable areas.
Belson teaches in a similar field of endeavor, of measuring insertion depth of an endoscope using magnetic sensing (Paragraph 0546) and can be applied to catheters (Paragraph 0289).  Belson teaches a rotatable datum wheel (Figs. 126A and B, Ref. 382) that has a number of magnets 398 incorporated around the circumference of wheel 382 (Paragraph 
Additionally, Belson also teaches in a separate embodiment (Paragraph 0552) that incorporates a plurality of magnets, wherein each magnet may have a unique magnetic signature, e.g. measureable variations in magnetic field strength (which reads on different magnetic strength) (Paragraph 0552).  
Belson further teaches utilizing a hall sensor (Paragraph 0558) where the hall sensor is able to sense a more pronounced measurement of the magnetic flux of the detectable magnets (Paragraph 0551).  Belson teaches, as datum or magnet passes by a hall sensor, the sensor may experience a voltage difference (Paragraph 0537), where the hall sensor would read on a reference element, the datum magnets would read on the plurality of detectable elements. 
A person of ordinary skill in the art, upon reading the reference would have recognized the desirability of incorporating the embodiments of Belson in the rotatable datum wheel with magnets with alternating pole configurations together with the embodiment where the discrete magnets, each having unique magnetic signature, such as measureable variation in magnetic field strength, and substituting the magnets of the magnetic encoder as taught by Zirps with the embodiments of Belson.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zirps’s invention, wherein for the circular array of magnets of Zirps, each of the plurality of detectable elements have a distinguishable combination of magnetic strength and magnetic direction from every 
Therefore the system as described by Zirps, and Belson would teach directly detecting the distinguishable combination of magnetic strength and magnetic direction of a first detectable area of the plurality of detectable areas passing by the reference element (based on the interpretation taken in the 35 U.S.C. 112 rejections above) and based on previously directly detecting the distinguishable combination of magnetic strength and magnetic direction of a second detectable area of the plurality of detectable areas, since as disclosed above, Zirps teaches a magnetic encoder, and the embodiments of Belson teaches a magnetic encoder (datum wheel with hall sensor) where the magnets (detectable elements) can have alternating polarity and unique magnetic signature such as measureable variations in magnetic strength and the hall sensor as taught by Belson senses the magnetic flux of the detectable elements, which would read on directly detecting the detectable elements.  Additionally, since Belson teaches that each magnet may be mapped to its location, based on the unique magnetic signatures, this would read on directly detecting the distinguishable combination of magnetic strength and magnetic direction of a first detectable areas of the plurality of detectable areas passing by the reference element and based on previously directly detecting the distinguishable 

Regarding claim 16, the modifications of Zirps and Belson disclose all the features of claim 14 above.
Zirps further discloses wherein the at least one friction wheel (assemblies, Fig. 7, Ref. 400, 402, 404, 406, 452, 454) comprises a first friction wheel (Fig. 7 and 8, Ref. 406) and a second friction wheel (“second roller assembly”, Paragraph 0076; Figs 7 and 8, Ref. 404), and wherein the first friction wheel includes at least the first detectable area (each magnet of circular array of magnets, Fig. 9, Ref. 504; Paragraph 0095) of the plurality of detectable areas (“circular array of magnets”, Paragraph 0095; Fig. 8, Ref. 504).

Regarding claim 17, the modifications of Zirps and Belson disclose all the features of claim 16 above.
Zirps further discloses wherein the spring mechanism (Fig. 7, Ref. 436) is operatively coupled to the second friction wheel (“second roller assembly”, Paragraph 0076, Fig. 7, Ref. 404), and is configured to bias the second friction wheel [spring (Fig. 7, Ref. 436) is biased to exert a force onto wheel housing, Ref. 432, causing roller (Fig. 7, Ref. 430) to engage the guide wire against the roller, Ref. 442 (Paragraph 0078), wherein the roller (Ref. 430) is part of assembly, Ref. 404 (“second roller assembly”, Paragraph 0076), that reads on the second friction wheel] toward the first friction wheel (As seen in Fig. 8, unlabeled and shown as  dashed lines, the roller assembly 404 is pushed by a spring towards the guide wire/cable, towards the direction of assembly 406, which reads on a first friction wheel.  The position of roller assembly 404 in relation to assembly 406 is further confirmed as seen in Fig. 7).  

Regarding claim 19, the modifications of Zirps and Belson disclose all the features of claim 14 above.
Zirps further discloses wherein the plurality of detectable areas (“circular array of magnets”, Paragraph 0095; Fig. 8, Ref. 504) comprises a plurality of magnetically detectable areas (each magnet of the circular array reads on a magnetically detectable area).  

Regarding claim 22, the modifications of Zirps and Belson disclose all the features of claim 14 above.
Zirps further discloses wherein at least one of the at least one friction wheel comprises a high-friction material about its circumferential edge.  Zirps discloses the engagement surface of the drive wheel is textured (e.g. non-Smooth, treaded, slotted, slitted, etc.) to increase friction between the wheel and the guide wire (Paragraph 0127).

Regarding claim 23, the modifications of Zirps and Belson disclose all the features of claim 14 above.
Zirps further discloses housing enclosing the at least one friction wheel, the spring mechanism, and the detector.  As can be seen in Fig. 7, the base plate (Ref. 318) and the top deck (Ref. 354) forms the housing enclosing the at least one friction wheel (Ref, 402, 403, 410, or 442), the spring mechanism (“spring”, Ref. 424 or 436), and the detector (“magnetic encoders of the motor drive base “, Ref. 406).  

Claims 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zirps, in view of Belson, and further in view of Elbert.

Regarding claim 20, the modifications of Zirps and Belson disclose all the features of claim 14 above.

However, the modifications of Zirps and Belson do not explicitly disclose an intravascular processing engine configured to receive the position information.  
Elbert teaches an intravascular processing engine (“IVUS engine”, Fig. 2, Ref. 246; Paragraph 0020) configured to receive the position information [Elbert discloses a linear translation system (“LTS”, Fig. 1, Ref. 122; Paragraph 0018) that is in communication with the IVUS engine (Paragraph 0021) that is configured to translate the catheter a controlled distance within the patient.  Although Elbert does not explicitly state a sensor sends position information to the IVUS engine to form the longitudinal image, it is inferred that positional information is sent to the IVUS engine via the LTS, since the LTS is configured to translate the catheter a controlled distance with a patient, and a sensor and positional information is needed to determine “the controlled distance”.  This reads on the processing engine receiving position information.].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Zirps and Belson, to include an intravascular processing engine configured to receive the position information, as taught by Elbert, in order to determine the linear position of an imaging sensor 

Regarding claim 21, the modifications of Zirps, Belson, and Elbert disclose all the features of claim 20 above.
Elbert further teaches wherein the processing engine (“IVUS engine”, Fig. 2, Ref. 246; Paragraph 0020) is further configured to (i) receive secondary information (generating IVUS data, Paragraph 0019, such as a real-time IVUS image, Paragraph 0045) from an intravascular sensor (“transducer at or near distal end”, Paragraph 0017) and (ii) combine the received secondary information with position information corresponding to a relative position at which the secondary information was acquired (“sequential scans can be performed at multiple translation positions to form an aggregate longitudinal image”, Paragraph 0022; The LTS 222 can provide calibrated linear translation for acquisition of longitudinal IVUS data (e.g., for imaging), through the linear distance traversed, Paragraph 0026, wherein linear distance traversed reads on position information corresponding to relative position at which the secondary information was acquired.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Zirps, Belson, and Elbert, wherein the processing engine is further configured to (i) receive secondary information from an intravascular sensor and (ii) combine the received secondary information with position information corresponding to a relative position at which the secondary information was acquired, as further taught by Elbert, in order to correctly form an aggregate longitudinal image from the sequential scans performed at multiple translation positions (Elbert, Paragraph 0022).

Regarding claim 24, Zirps discloses a position sensing assembly for an intravascular system (“intravascular ultrasound catheter….with positional sensors that indicate the position of the component within the body”, Paragraph 0037) comprising: a housing (“top deck”, Fig. 7, Ref. 354; “base plate”, Fig. 7, Ref. 318) that includes a groove (“guide wire channel”, Ref. 364);
a first friction wheel (Fig. 7 and 8, Ref. 406) coupled to the housing (See Fig. 7, Ref. 406 coupled to base plate, Ref. 318);
a position sensor (Paragraph 0095) coupled to the housing (“top deck” and “base plate”, Fig. 7, Ref. 354 and 318) and including a plurality of detectable elements (circular array of magnets, Paragraph 0095) and a reference element (magnetic encoders of the motor drive base, Paragraph 0095), wherein the first friction wheel comprises the plurality of detectable elements (“circular array of magnets”, Paragraph 0095; Fig. 8, Ref. 504) of the position sensor [Zirps teaches magnetic encoders of the motor drive base that are coupled to magnetic couplings of the friction wheels that includes a circular array of magnets (Paragraph 0095).  The magnetic encoders of the motor drive base are coupled to appropriate electronics to detect and measure rotation of the rollers (wheels) by engaging with the circular array of magnets on the rollers (“The magnetic encoders of motor drive base 302 are coupled to appropriate electronics to detect and measure rotation of rollers 442 and 466 and to calculate axial motion of guide wire 301 and working catheter 303 based on the measured rotations”, Paragraph 0095)]; and
a second friction wheel (“second roller assembly”, Paragraph 0076, Fig. 7, Ref. 404) coupled to the housing (assembly 404 is installed within the housing that is comprised of the top deck 354 and the base plate 318 as shown in the “breakout” diagram of Fig. 7.  Fig. 8 shows the assembly 404, unlabeled and illustrated using dashed lines, opposite of friction wheel 406) and operatively coupled to a bias spring (“spring”, Fig. 7, Ref. 436), 
wherein the first (Fig. 7 and 8, Ref. 406) and second (“second roller assembly”, Paragraph 0076, Fig. 7, Ref. 404) friction wheels are positioned relative to the groove (“guide wire channel”, Ref. 364) so that when the groove receives a portion of a catheter, a catheter 
However, Zirps does not disclose wherein each of the plurality of detectable elements have a distinguishable combination of magnetic strength and magnetic direction from every other detectable element of the plurality of detectable elements, and directly detecting the distinguishable combination of magnetic strength and magnetic direction of a first detectable element of the plurality of detectable elements passing by the reference element on the friction wheel and based on previously directly detecting the distinguishable combination of magnetic strength and magnetic direction of a second detectable element of the plurality of detectable elements.
Belson teaches in a similar field of endeavor, of measuring insertion depth of an endoscope using magnetic sensing (Paragraph 0546) and can be applied to catheters (Paragraph 0289).  Belson teaches a rotatable datum wheel (Figs. 126A and B, Ref. 382) that has a number of magnets 398 incorporated around the circumference of wheel 382 (Paragraph 0559).  Each magnet may be arranged in alternating pole configurations (Paragraph 0559).  As 
Additionally, Belson also teaches in a separate embodiment (Paragraph 0552) that incorporates a plurality of magnets, wherein each magnet may have a unique magnetic signature, e.g. measureable variations in magnetic field strength (which reads on different magnetic strength) (Paragraph 0552).  
Belson further teaches utilizing a hall sensor (Paragraph 0558) where the hall sensor is able to sense a more pronounced measurement of the magnetic flux of the detectable magnets (Paragraph 0551).  Belson teaches, as datum or magnet passes by a hall sensor, the sensor may experience a voltage difference (Paragraph 0537), where the hall sensor would read on a reference element, the datum magnets would read on the plurality of detectable elements. 
A person of ordinary skill in the art, upon reading the reference would have recognized the desirability of incorporating the embodiments of Belson in the rotatable datum wheel with magnets with alternating pole configurations together with the embodiment where the discrete magnets, each having unique magnetic signature, such as measureable variation in magnetic field strength, and substituting the magnets of the magnetic encoder as taught by Zirps with the embodiments of Belson.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zirps’s invention, wherein for the circular array of magnets of Zirps, each of the plurality of detectable elements have a distinguishable combination of magnetic strength and magnetic direction from every other detectable element of the plurality of detectable elements, as taught by the embodiments 
Therefore the combination of Zirps, and Belson would teach directly detecting the distinguishable combination of magnetic strength and magnetic direction of a first detectable element of the plurality of detectable elements passing by the reference element (based on the interpretation taken in the 35 U.S.C. 112 rejections above) and based on previously directly detecting the distinguishable combination of magnetic strength and magnetic direction of a second detectable element of the plurality of detectable elements, since as disclosed above, Zirps teaches a magnetic encoder, and the embodiments of Belson teaches a magnetic encoder (datum wheel with hall sensor) where the magnets (detectable elements) can have alternating polarity and unique magnetic signature such as measureable variations in magnetic strength and the hall sensor as taught by Belson senses the magnetic flux of the detectable elements, which would read on directly detecting the detectable elements.  Additionally, since Belson teaches that each magnet may be mapped to its location, based on the unique magnetic signatures, this would read on directly detecting the distinguishable combination of magnetic strength and magnetic direction of a first detectable element of the plurality of detectable elements passing by the reference element and based on previously directly detecting the distinguishable combination of magnetic strength and magnetic direction of a second detectable element of the plurality of detectable elements.

Elbert teaches a housing with a groove for receiving an anchor portion of a catheter.  Elbert teaches a linear translation system (LTS) with an anchor port to receive the anchor assembly of the catheter (Paragraph 0029).  The LTS as can be seen in Fig. 3 and 4 is an apparatus with a housing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Zirps, and Belson, wherein the housing with a groove is for receiving an anchor portion of a catheter, as taught by Elbert, in order to determine and detect whether an intravascular catheter is engaged with the translation mechanism (Elbert, Paragraph 0005) to further determine whether a pullback operation of the catheter is allowable (Elbert, Paragraph 0030).

Response to Arguments
Applicant's arguments filed 05 August 2020 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, applicant argues that the applied references, Elbert (US 2014/0343433), Zirps et al. (US (US 2013/0274657) and Belson (US 2007/0135803), alone or in any combination fail to disclose or suggest all the features of the amended claims (Page 9 of Arguments).  
More specifically, Applicant argues Belson does not disclose or suggest:
"the position sensor [being] configured to generate a position signal based on the reference element directly detecting the distinguishable combination of magnetic strength and magnetic direction of a first detectable element of the plurality of detectable elements passing by the reference element on the friction wheel and based on previously directly detecting the distinguishable combination of magnetic strength and magnetic direction of a second detectable element of the plurality of detectable elements," as recited in amended claim 1. (Page 10 and 11 of Arguments)
The examiner respectfully disagrees.  Belson teaches a position sensor with a rotatable datum wheel (Figs. 126A and B, Ref. 382) that has a number of magnets 398 incorporated around the circumference of wheel 382 (Paragraph 0559).  Each magnet may be arranged in alternating pole configurations (Paragraph 0559).  Belson also teaches a separate configuration of the position sensor, where the sensor detects a plurality of magnets, wherein each magnet may have a unique magnetic signature, e.g. measureable variations in magnetic field strength so that each magnet can be mapped to its location (Paragraph 0552).  By combining the two configurations where the magnets have alternating pole configuration and also a unique magnetic signature such as magnetic field strength for each magnet, the combination would read on the claim limitation of “distinguishable combination of magnetic strength and magnetic direction of a first detectable element of the plurality of detectable elements”.
Applicant additional argues that since the configuration with the magnets with unique magnetic strength is implemented where the magnets are on the endoscope itself, such a configuration is not directly translatable to an implementation where the magnets are on a friction wheel (Page 11 of Arguments).  The examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the configuration of a datum with magnets of alternating polarities already has magnets that has a distinguishable magnet property (magnetic direction) from its adjacent neighbors.  
Applicant further argues that any combination of Elbert, Zirps, or Belson fail to disclose or suggest detecting an order of the first and second detectable elements (Page 12 of Arguments).  The examiner respectfully disagrees.  As discussed in the arguments above, Belson teaches mapping the unique magnetic signatures of the magnets to determine position.  The difference in magnetic signature can be based on detecting a difference in magnetic flux by the Hall Effect sensor.  The difference in flux could be used to determine movement in a first or second direction (Belson, Paragraph 0554).  Therefore, in the combination as discussed in the arguments above, where the datum wheel contains magnetic elements that have a distinguishable magnetic strength and direction from each other, in mapping all the magnets on the datum, it is inherent the location and thus an order of the magnets on the datum wheel is known.  Based on the measured change in magnetic flux by the hall sensor, the mapped order can be detected and use to determine the direction of travel (i.e. forward or backward) of the datum wheel.
 For at least the reasons above, amended claim 1 is rejected.  Independent claims 14 and 24 are similarly rejected.  

Claims 16, 17, and 19-23 are rejected because they inherit deficiencies by nature of their dependency on claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793